Case 6:20-bk-16756-SY   Doc 32 Filed 11/25/20 Entered 11/25/20 09:45:19   Desc
                         Main Document    Page 1 of 16
Case 6:20-bk-16756-SY   Doc 32 Filed 11/25/20 Entered 11/25/20 09:45:19   Desc
                         Main Document    Page 2 of 16
Case 6:20-bk-16756-SY   Doc 32 Filed 11/25/20 Entered 11/25/20 09:45:19   Desc
                         Main Document    Page 3 of 16
Case 6:20-bk-16756-SY   Doc 32 Filed 11/25/20 Entered 11/25/20 09:45:19   Desc
                         Main Document    Page 4 of 16
Case 6:20-bk-16756-SY   Doc 32 Filed 11/25/20 Entered 11/25/20 09:45:19   Desc
                         Main Document    Page 5 of 16
Case 6:20-bk-16756-SY   Doc 32 Filed 11/25/20 Entered 11/25/20 09:45:19   Desc
                         Main Document    Page 6 of 16
Case 6:20-bk-16756-SY   Doc 32 Filed 11/25/20 Entered 11/25/20 09:45:19   Desc
                         Main Document    Page 7 of 16
Case 6:20-bk-16756-SY   Doc 32 Filed 11/25/20 Entered 11/25/20 09:45:19   Desc
                         Main Document    Page 8 of 16
Case 6:20-bk-16756-SY   Doc 32 Filed 11/25/20 Entered 11/25/20 09:45:19   Desc
                         Main Document    Page 9 of 16
Case 6:20-bk-16756-SY   Doc 32 Filed 11/25/20 Entered 11/25/20 09:45:19   Desc
                        Main Document    Page 10 of 16
Case 6:20-bk-16756-SY   Doc 32 Filed 11/25/20 Entered 11/25/20 09:45:19   Desc
                        Main Document    Page 11 of 16
Case 6:20-bk-16756-SY   Doc 32 Filed 11/25/20 Entered 11/25/20 09:45:19   Desc
                        Main Document    Page 12 of 16
Case 6:20-bk-16756-SY   Doc 32 Filed 11/25/20 Entered 11/25/20 09:45:19   Desc
                        Main Document    Page 13 of 16
Case 6:20-bk-16756-SY   Doc 32 Filed 11/25/20 Entered 11/25/20 09:45:19   Desc
                        Main Document    Page 14 of 16
Case 6:20-bk-16756-SY   Doc 32 Filed 11/25/20 Entered 11/25/20 09:45:19   Desc
                        Main Document    Page 15 of 16
Case 6:20-bk-16756-SY   Doc 32 Filed 11/25/20 Entered 11/25/20 09:45:19   Desc
                        Main Document    Page 16 of 16
